Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
A search point determining apparatus that determines a search point in an estimation process of a function, the apparatus comprising: a memory; and a processor coupled to the memory and configured to: 
- calculate a search prediction time and a confidence interval upper limit obtained by using a Gaussian process for the function in each search candidate point from a past search result of the function; 
- generate an area in a parameter space for each search candidate point by using a position of a search point close to the relevant search candidate point in a past search result, a search prediction time corresponding to each search candidate point, and a confidence interval upper limit corresponding to each search candidate point; and 
- determine a search point based on a size of the area in a plurality of parameter spaces.
2A Prong 1:  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mathematical concept and/or a mental process, and therefore recites an abstract idea.
To this end, the limitation of  calculate a search prediction time and a confidence interval upper limit obtained by using a Gaussian process for the function in each search candidate point from a past search result of the function is a process that under its broadest reasonable interpretation is directed to a mental process, because calculate a search prediction time and a confidence interval upper limit obtained by using a Gaussian process, can be performed mentally by calculating prediction time using the formula.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because calculate a search prediction time and a confidence interval upper limit obtained by using a Gaussian process for the function in each search candidate point from a past search result of the function is recognized as mathematical operation as outlined in [0055] – [0056] of Applicant's Specification.  
The limitation of generate an area in a parameter space for each search candidate point by using a position of a search point close to the relevant search candidate point in a past search result, a search prediction time corresponding to each search candidate point, and a confidence interval upper limit corresponding to each search candidate point is recognized as mathematical operation via mere description of a graph and data.
The limitation of  determine a search point based on a size of the area in a plurality of parameter spaces is a process that under its broadest reasonable interpretation is directed to a determine a search point based on a size of the area in a plurality of parameter spaces, can be performed mentally by comparing the sizes of the areas.
2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites the additional element – the apparatus comprising: a memory; and a processor coupled to the memory and configured to perform calculating, generating and determining steps. The memory and the processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of the apparatus comprising: a memory; and a processor coupled to the memory are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
Thus, under its broadest reasonable interpretation, the claim covers mathematical concepts and mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes and 

Similarly, Claims 1 and 13 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, wherein the area in the parameter space is an N-dimensional hyper- rectangular parallelepiped.  This limitation is directed to a mathematical concept, specifically a mathematical relationship, because the area being a hyper-rectangular parallelepiped is a mathematical relationship.  Accordingly, the claim falls within the "mathematical concepts" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Similarly, Claim 2 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, wherein the area in the parameter space is an N-dimensional hyperball.  This limitation is directed to a mathematical concept, the area being a hyperball is a mathematical relationship.  Accordingly, the claim falls within the "mathematical concepts" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Similarly, Claim 3 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of generate corrects the size of the area in the parameter space according to the position of the search point in the past search result.  This limitation is directed to a mental process, because generate corrects the size of the area in the parameter space according to the position of the search point in the past search result can be performed mentally by calculating the area using the formula.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because generate corrects the size of the area in the parameter space according to the position of the search point in the past search result is recognized as mathematical operation as outlined in [0055] – [0056] of Applicant's Specification.  This judicial exception is not integrated into a practical application. The claim 

Similarly, Claim 4 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of set the search candidate point within a range where an expected value of the function is higher than an evaluation value of a search point having the highest evaluation value in the past search result. This limitation is directed to a mental process, because set the search candidate point within a range where an expected value of the function is higher than an evaluation value of a search point having the highest evaluation value in the past search result can be performed mentally by comparing the numbers from the data. This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Similarly, Claim 5 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of determine the search point based on a value obtained by dividing a product of an improvement value from the evaluation value in the past search result at each search candidate point and a size of the area by the search prediction time.  This limitation is directed to a mental process, because determine the search point based on a value obtained by dividing a product of an improvement value from the evaluation value in the past search result at each search candidate point and a size of the area by the search prediction time can be performed mentally by comparing the values from the calculation.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because determine the search point based on a value obtained by dividing a product of an improvement value from the evaluation value in the past search result at each search candidate point and a size of the area by the search prediction time is recognized as mathematical operation by division and multiplication using the values from the formula.  This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Similarly, Claim 6 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US20140358831A1) and in view of Snoek et al. (“Practical Bayesian Optimization of Machine Learning Algorithms”) further in view of Zuluaga et al. (“Active Learning for Multi-Objective Optimization”)

Regarding Claim 1
Adams teaches 
A search point determining method in an estimation process of a function, executed by a processor included in a search point determining apparatus, the method comprising: ([0004] “The method comprises using at least one computer hardware processor to perform: identifying, using an integrated acquisition utility function and a probabilistic model of the objective function, at least a first point at which to evaluate the objective function;”)
- calculating a search prediction [[time]] and a confidence interval upper limit 
([Fig. 2A][0088] “the probabilistic model comprises a Gaussian process which was used to calculate an estimate 205 of the objective function by calculating the predictive mean of the Gaussian distribution conditioned on the previous three evaluations of the objective function and a measure of uncertainty associated with the estimate 205 by calculating the predictive covariance (variance in this 1-dimensional example) conditioned on previous three evaluations of the objective function. The measure of uncertainty is illustrated in FIG. 2A by the shaded region shown between curves 207 and 209.”; “previous three evaluations of the objective function” reads on “the past search result of the function” and upper curve of “the measure of uncertainty” reads on “a confidence interval upper limit”)

    PNG
    media_image1.png
    258
    351
    media_image1.png
    Greyscale

- generating an area in a parameter space for each search candidate point by using a position of a search point close to the relevant search candidate point in a past search result, a search prediction [[time]] corresponding to each search candidate point, and a confidence interval upper limit corresponding to each search candidate point; ([Fig. 2A][0099] “The acquisition utility function selects points to evaluate by balancing two goals: global exploration (whereby points for evaluation are selected to reduce uncertainty in the probabilistic model of the objective function) and local exploration (whereby points for evaluation are selected to explore regions of the objective function believed to contain at least one extremal point of the objective function. For example, as shown in FIG. 2A, the probability model of the objective function 200 may be used to calculate estimate 205 of the objective function and an associated measure of uncertainty shown by the shaded region between curves 207 and 209.”; “the shaded region” reads on “an area” and “associated measure of uncertainty” reads on “confidence interval upper limit”; the points 202,204 and 206 read on “search candidate point”)
	Adams does not distinctly disclose 
- a search prediction time 
	However, Snoek teaches
- a search prediction time ([3.2] “To improve our performance in terms of wallclock time, we propose optimizing with the expected improvement per second, which prefers to acquire points that are not only likely to be good, but that are also likely to be evaluated quickly.”; “the expected improvement per second” implies that the prediction value is time.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the hyper-parameter optimization system of Adams with optimizing with an expected improvement time of Snoek to achieve better performance of optimization algorithm. (Snoek [Abstract] “We show that certain choices for the nature of the 
	Adams and Snoek does not distinctly disclose
- determining a search point based on a size of the area in a plurality of parameter spaces
	However, Zuluaga teaches
- determining a search point based on a size of the area in a plurality of parameter spaces ([Figure 2][Section 3] “After the classification is done, a new point xt is selected for sampling with the following selection rule. Each point x ∈ E is assigned a value 
    PNG
    media_image2.png
    36
    263
    media_image2.png
    Greyscale

 which is the length of the diagonal of its uncertainty region Rt(x). ”; “length of the diagonal of its uncertainty region” reads on “a size of area” and Figure 2 discloses the parameter space.)

    PNG
    media_image3.png
    314
    494
    media_image3.png
    Greyscale

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the hyper-parameter optimization system of Adams and Snoek with point selection of Zuluaga to achieve better cost efficiency. ([Section 1] “The results show PAL’s eﬀectiveness; in particular it improves signiﬁcantly over a state-of-the-art multi-objective optimization method, saving in many cases about 33%evaluations to achieve the same accuracy.”)

Regarding Claim 2
The combination of Adams, Snoek and Zuluaga teaches all of the limitations of claim 1 and Zuluaga further teaches
- wherein the area in the parameter space is an N-dimensional hyper-rectangular parallelepiped. ([Section 3] “Each point x ∈ E is then assigned its uncertainty region, which is the hyper rectangle”; “hyper rectangle” is a subset of hyper-rectangular parallelepiped.)
	Same motivation as claim 1.

Regarding Claim 4
The combination of Adams, Snoek and Zuluaga teaches all of the limitations of claim 1 and Adams further teaches
- wherein the generating corrects the size of the area in the parameter space according to the position of the search point in the past search result.( [FIG. 2A, FIG. 2B][0100] “after the probabilistic model of the objective 200 is updated so is the acquisition utility function. Updated acquisition utility function 233 is calculated based on estimate 210 and the associated measure of uncertainty, and is shown in the lower portion of FIG. 2B.”; “updated” reads on “corrects the size”; the point 208 of FIG. 2B is the search point in the past search result and it corrected the size of the shaded region between point 202 and 204.)
 
    PNG
    media_image4.png
    555
    364
    media_image4.png
    Greyscale

	
Regarding Claim 5
The combination of Adams, Snoek and Zuluaga teaches all of the limitations of claim 1 and Snoek further teaches
[2.2] “This prior and these data induce a posterior over functions; the acquisition function, which we denote by a:X → R+, determines what point in X should be evaluated next via a proxy optimization xnext = argmaxxa(x), where several different functions have been proposed. … Expected Improvement - Alternatively, one could choose to maximize the expected improvement(EI) over the current best.”; “the expected improvement(EI) over the current best” reads on “an expected value of the function is higher than an evaluation value of a search point having the highest evaluation value in the past search result”)
	Same motivation as claim 1.

Regarding Claim 6
The combination of Adams, Snoek and Zuluaga teaches all of the limitations of claim 1 and Snoek further teaches
- wherein the determining determines the search point based on a value obtained by dividing a product of an improvement value from the evaluation value in the past search result at each search candidate point and a size of the area by the search prediction time. ( [3.2] “To improve our performance in terms of wallclock time, we propose optimizing with the expected improvement per second, which prefers to acquire points that are not only likely to be good, but that are also likely to be evaluated quickly.”; “The expected improvement per second” reads on an improvement value divided by the search prediction time; [Figure 1] “integrated” is interpreted as product of the improvement per second and area under the curve under the broadest reasonable interpretation; [Figure 2] discloses that the points are picked based on the integrated expected improvement”)
	Same motivation as claim 1.
Regarding Claim 7
	Claim 7 is an apparatus claim comprising a memory and a processor corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Adams teaches a memory and a processor ([0005] “non-transitory computer-readable storage medium”; [0005] “processor”).

Regarding Claim 8
	Claim 8 is an apparatus claim comprising a memory and a processor corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Adams teaches a memory and a processor ([0005] “non-transitory computer-readable storage medium”; [0005] “processor”).

Regarding Claim 10
	Claim 10 is an apparatus claim comprising a memory and a processor corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. Note that Adams teaches a memory 

Regarding Claim 11
	Claim 11 is an apparatus claim comprising a memory and a processor corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that Adams teaches a memory and a processor ([0005] “non-transitory computer-readable storage medium”; [0005] “processor”).

Regarding Claim 12
	Claim 12 is an apparatus claim comprising a memory and a processor corresponding to the methods of claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6. Note that Adams teaches a memory and a processor ([0005] “non-transitory computer-readable storage medium”; [0005] “processor”).

Regarding Claim 13
	Claim 13 is a non-transitory computer-readable recording medium corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Adams teaches a computer readable storage medium ([0005] “non-transitory computer-readable storage medium”).

Claim 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US20140358831A1) and in view of Snoek et al. (“Practical Bayesian Optimization of Machine Learning Algorithms”) in view of Zuluaga et al. (“Active Learning for Multi-Objective Optimization”) further in view of Azimi et al. (“Hybrid Batch Bayesian Optimization”)

Regarding Claim 3
The combination of Adams, Snoek and Zuluaga teaches all of the limitations of claim 1 but does not distinctly disclose
- wherein the area in the parameter space is an N-dimensional hyperball.
	However, Azimi teaches
- wherein the area in the parameter space is an N-dimensional hyperball. ([Section 4] “Similar to corollary 2, the corollary 3 represents a hyper sphere centered at x*1 and the points which are inside the hyper sphere are those whose expected values are affected more than ϵ when x*1 is selected.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the hyper-parameter optimization system of Adams, Snoek and Zuluaga with optimization in hyper sphere parameter space of Azimi to achieve better calculation speed. (Azimi [Abstract] “The results show that our method achieves substantial speedup (up to 78%) compared to sequential, without suffering any significant performance loss.”)

Regarding Claim 9
	Claim 9 is an apparatus claim comprising a memory and a processor corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. Note that Adams teaches a memory and a processor ([0005] “non-transitory computer-readable storage medium”; [0005] “processor”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Snoek et al. (“Opportunity Cost in Bayesian Optimization”) discloses Bayesian optimization under the limited resources.
Hennig et al. (“Entropy Search for Information-Efficient Global Optimization”) discloses the probabilistic global optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508. The examiner can normally be reached Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129